
	

113 S912 IS: Television Consumer Freedom Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 912
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To allow multichannel video programming distributors to
		  provide video programming to subscribers on an a la carte basis, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Television Consumer Freedom Act of
			 2013.
		2.DefinitionsIn this Act—
			(1)the term a
			 la carte means offering video programming for purchase, whether on a
			 wholesale or retail basis, on an individual, per-channel basis rather than as
			 part of a package or tier of video programming;
			(2)the terms
			 channel , multichannel video programming distributor,
			 and video programming have the meaning given those terms in
			 section 602 of the Communications Act of 1934 (47 U.S.C. 522);
			(3)the term
			 Commission means the Federal Communications Commission;
			(4)the term
			 local commercial television station has the meaning given that
			 term in section 614(h) of the Communications Act of 1934 (47 U.S.C.
			 534(h));
			(5)the term
			 qualified local noncommercial educational television station has
			 the meaning given that term in section 615(l) of the Communications Act of 1934
			 (47 U.S.C. 535(l)); and
			(6)the term
			 video programming vendor has the meaning given that term in
			 section 76.1300 of subpart Q of part 76 of subchapter C of chapter I of title
			 47, Code of Federal Regulations (47 C.F.R. 76.1300).
			3.A
			 la carte channels of video programming
			(a)In
			 generalExcept as provided in section 623(b)(7) of the
			 Communications Act of 1934 (47 U.S.C. 543(b)(7)), and notwithstanding any other
			 provision of law, or any regulation prescribed by the Commission, a
			 multichannel video programming distributor may provide subscribers with any
			 channel of video programming on an la carte basis.
			(b)Incentives To
			 offer channels of video programming on an a la carte
			 basisNotwithstanding any other provision of law, or regulation
			 prescribed by the Commission—
				(1)the
			 retransmission by a multichannel video programming distributor of a local
			 commercial television station that has elected retransmission consent under
			 section 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) shall not
			 be subject to the statutory license under sections 111(c) and 122 of title 17,
			 United States Code, if the multichannel video programming distributor does not
			 offer such local commercial television station, and any other channels of video
			 programming under common control with such local commercial television station,
			 for purchase by subscribers on an a la carte basis;
				(2)a local
			 commercial television station may not elect retransmission consent under
			 section 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) or avail
			 itself of the protections of the network program non-duplication and syndicated
			 exclusivity regulations under subpart F of part 76 of subchapter C of chapter I
			 of title 47, Code of Federal Regulations (47 C.F.R. 76.92 et seq.), if such
			 local commercial television station, and any other channels of video
			 programming under common control with such local commercial television station,
			 is not made available to multichannel video programming distributors for
			 purchase or sale on an a la carte basis; and
				(3)a video
			 programming vendor may offer a channel of video programming for purchase by a
			 multichannel video programming distributor as part of a package of video
			 programming only if such video programming vendor also offers such channel of
			 video programming for purchase by the multichannel video programming
			 distributor on an a la carte basis.
				(c)Minimum
			 contents of basic tierThe Communications Act of 1934 (47 U.S.C.
			 151 et seq.) is amended—
				(1)in section 623
			 (47 U.S.C. 543)—
					(A)in subsection
			 (b)(7)(A)—
						(i)by
			 striking clauses (i) and (iii);
						(ii)by
			 redesignating clause (ii) as clause (i); and
						(iii)by adding at
			 the end the following:
							
								(ii)All local
				commercial television stations and qualified low power stations carried in
				fulfillment of the election under section 325(b) by the station of its right to
				mandatory carriage under section 614.
								(iii)All qualified
				local noncommercial educational television stations carried in fulfillment of a
				request for carriage under section 615.
								;
				and
						(B)in subsection
			 (l), by adding at the end the following:
						
							(3)The terms
				local commercial television station and qualified low power
				station have the meaning given those terms in section
				614(h).
							;
					(2)in section 614(b)
			 (47 U.S.C. 534(b))—
					(A)by striking
			 paragraph (6) and redesignating paragraphs (7), (8), (9), and (10) as
			 paragraphs (6), (7), (8), and (9), respectively; and
					(B)in paragraph (6),
			 as redesignated, by striking Signals carried in fulfillment of the
			 requirements of this section and inserting All local commercial
			 television stations and qualified low power stations carried in fulfillment of
			 the election by the station of its right to mandatory carriage under this
			 section; and
					(3)in section 615(h)
			 (47 U.S.C. 535(h)), by striking lowest priced service tier that includes
			 the retransmission of local commercial television broadcast signals.
			 and inserting basic service tier..
				(d)Disclosure
			 requirementIf a multichannel video programming distributor and a
			 video programming vendor fail to reach agreement regarding the terms, including
			 price, for the purchase by the multichannel video programming distributor of
			 the right to provide subscribers with a local commercial television station or
			 other channel of video programming from the video programming vendor on an a la
			 carte basis, the multichannel video programming distributor and the video
			 programming vendor each shall disclose to the Commission the terms of the most
			 recent offer made by the multichannel video programming distributor and the
			 video programming vendor, respectively.
			4.Spectrum use in
			 the public interestSection
			 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended—
			(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
			(2)after paragraph
			 (5), by inserting the following:
				
					(6)Parity for
				over-the-air and multichannel video programming viewers
						(A)In
				generalA television broadcast station that does not retransmit
				the signal over-the-air that is identical to the signal retransmitted to a
				multichannel video programming distributor shall forfeit any spectrum license
				of such television broadcast station.
						(B)Reallocation
				and reassignment of spectrum licenseAny spectrum license
				forfeited pursuant to subparagraph (A) shall be reallocated and reassigned by
				the Commission pursuant to section 309(j).
						(C)ExceptionSubparagraph
				(A) shall not apply to content that is a commercial advertisement that is not
				more than 60 seconds in duration.
						(D)DefinitionsIn
				this paragraph—
							(i)the terms
				multicast stream and primary stream have the meaning
				given those terms in section 119(d) of title 17, United States Code; and
							(ii)the term
				multichannel video programming distributor has the meaning given
				that term in section 602 (47 U.S.C.
				522).
							.
			5.Sports blackout
			 repeal for publicly financed stadiumsThe Commission shall amend subpart F of part
			 76 of subchapter C of chapter I of title 47, Code of Federal Regulations (47
			 C.F.R. 76.92 et seq.), to prohibit the application of sports blackout
			 regulations to the broadcast of a sporting event taking place in a venue the
			 construction of which was financed, in whole or in part, by the Federal
			 Government or a State or local government.
		
